924 F.2d 1059
56 Fair Empl. Prac. Cas. (BNA) 480
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rajendar K. SINGAL, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
No. 90-1674.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1991.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Rajendar K. Singal, a pro se Nevada citizen, appeals the district court's order dismissing his employment discrimination action.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking reinstatement and monetary damages, Singal sued his former employer, General Motors Corporation (GMC).  He presented claims sounding in age and national origin discrimination, breach of express and implied employment contract, and tort arising out of his discharge from employment in February 1984.  Upon GMC's motion, the district court dismissed Singal's complaint under Fed.R.Civ.P. 12(b)(6), finding that the complaint was barred by the doctrine of res judicata.  The court denied Singal's cross-motion for default judgment based on GMC's allegedly untimely answer to his complaint.


3
On appeal, Singal argues that:  (1) GMC's response to his complaint was untimely;  (2) res judicata should not be applied because GMC's state court judgment was obtained by fraud and without a trial;  and (3) his age discrimination claim should be allowed to continue because it was erroneously omitted from his 1985 action.  In his brief, Singal requests the appointment of counsel.


4
Upon review, we hereby deny the request for counsel and affirm the district court's order filed May 11, 1990 for the reasons stated therein.  Rule 9(b)(5), Rules of the Sixth Circuit.